Title: To Alexander Hamilton from Elias B. Dayton, 9 January 1800
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 9th. Janry. 1800
          
          I have been honored with your letter of the 3d Instt. the contents of which has given me much uneasiness particularly as I feel myself very confident of the good quality of the provisions issued & of which no complaint had been made to my knowledge except in the instances herein after mentioned.
          About the first of November a parcel of inspected prime Pork which I had purchased at New York as such & at full price, was issued & ’tho there were some complaints, it was received. on the next day of issueing Salt meat I directed that every barrel of the Pork should be opened & inspected before it was taken from the Store, when it was pronounced by all who viewed it, to be of a good quality & it was consequently again issued but objected to by the troops & a survey held by two persons agreeably to the terms of my contract, one of whom was an officer, who unanimously agreed that it should be issued, notwithstanding which decision, upon the representation of an officer, who had seen the Pork after it was boiled, that it was then attended with some degree of taint, I immediately replaced with fresh meat so much of it as had not been made use of and never after suffered issues to be made of the same parcel.
          Unfortunately about the same time the Baker had made use of a parcel of Flour, which was sent me from New York & charged at full price during the sickness & without inspection as it was with much difficulty that I was able to get it on any terms at that time. the bread made from this proved really bad so that upon complaint I did not hesitate to prevent its being issued without requiring a survey, and Colo. Smith appeared to be fully satisfied when I informed him of the manner in which this had unavoidably happened.
          Some very short time after this the Quarter Master of the 12th. Regt made complaint that some loaves of the Bread were not so well baked as they should have been & that they were only calculated to afford the greatest profit to the Baker. a survey was again held by two persons—one of whom was an officer, but who upon examination could not find the least reason for complaint of either the quality or condition of the Bread.
          Some thin Beef was offered about three weeks ago by the person who supplies me with fresh meat & who immediately replaced it with that of a better quality upon it’s being objected to by the officer whose duty it was to inspect it.
          Anxious sir to remove any unfavorable impressions which the information you had received might very naturally occasion, I have as briefly as possible stated to you all the circumstances which have occured since the commencment of my contract, tending to produce the least complaint of the quality of provisions and perhaps it will not be amiss for me here to mention that there is an existing Brigade order of the 18th. Novr. that the Quarter Masters of the Regiments shall personally attend to the issues, of all provisions & not receive them if of a bad quality. there is also another order making it the duty of the field Officer of the day to inspect the provisions before they shall be issued & to object to them if there should be any good reason.
          After these precautions there would seem to be great injustice in prefering to you complaint of the bad quality of provisions which were not made at the time of receiving them and concerning which an ex post facto enquiry would be difficult & depend so much upon opinion & recollection that no certain result could be expected & to which I ought not to be subject. however, immediately after the receipt of your letter I waited upon Colo. Smith for the purpose of enquiring whether any complaints existed & what they were, feeling myself perfectly confident that any indifferent persons would declare the provisions to be superior to what is usually issued on like occasions or to a fair & honest construction of my contract & was informed in answer that he had not the least reason for complaint since the issues of Bread & Pork as before stated about the first of November & the subsequent one of Bread some loaves of Bread which were said not to have been sufficiently baked.
          With respect to the quality of the Bread & Flour which is now usually issued it needs only to be examined by those who are competent judges to be fully approved of, & I am exceedingly willing to submit to any such enquiry.
          I feel myself much obliged by the opportunity which you have given me of stateing the foregoing facts to you as they really happened & hope it will have the effect of entirely doing away any ideas which you may have entertained of intended injustice to the troops on my part.
          I am sir with great respect Your very humbl. servt.
          
            E. B. Dayton
          
          Major General Hamilton.
        